

116 S3873 IS: Walter Scott Notification Act of 2020
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3873IN THE SENATE OF THE UNITED STATESJune 3, 2020Mr. Scott of South Carolina (for himself, Mr. Grassley, Ms. Ernst, Mr. Lankford, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require law enforcement agencies to report the use of lethal force, and for other purposes. 1.Short titleThis Act may be cited as the Walter Scott Notification Act of 2020.2.DefinitionsIn this Act—(1)the term law enforcement officer has the meaning given the term in section 3673 of title 18, United States Code; and(2)the term State has the meaning given the term in section 901(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251(a)).3.State information regarding use of lethal force by law enforcement officers(a)In generalFor each fiscal year in which a State receives funds for a program described in subsection (c), the State shall report to the Attorney General, on an annual basis and pursuant to guidelines established by the Attorney General, information regarding any discharge of a firearm by a law enforcement officer which results in the death of a civilian.(b)Information requiredThe report required under subsection (a) shall contain information that, at a minimum, includes—(1)the number of decedents and the number of law enforcement officers who discharged a firearm;(2)the age, sex, race, and ethnicity of each decedent;(3)any mental health issue of a decedent that was observed or reported;(4)the age, sex, race, and ethnicity of each law enforcement officer;(5)a brief description of the event;(6)the alleged criminal activity of each decedent prior to the use of force;(7)whether each decedent was armed and the type of weapon the decedent had;(8)a description of the weapon used by each law enforcement officer;(9)a brief description of any injury sustained by a law enforcement officer;(10)a brief description of the finding of the law enforcement agency as to whether the use of deadly force was justified or unjustified; and(11)the case disposition, including whether—(A)the case was cleared by departmental review or referred to a prosecuting authority;(B)criminal charges were filed;(C)prosecution was declined;(D)a grand jury returned a No True Bill; or(E)a court entered an acquittal or a conviction.(c)Compliance(1)Ineligibility for fundsFor any fiscal year beginning after the date of enactment of this Act, a State that fails to comply with subsection (a), shall be subject to a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.(2)ReallocationAmounts not allocated under a program referred to in paragraph (1) to a State for failure to comply with subsection (a) shall be reallocated under the program to States that have complied with subsection (a).(d)Preferential considerationSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended by adding at the end the following:(n)Use of force reporting(1)Preferential considerationFor the first fiscal year beginning after the date of enactment of this subsection and the 3 fiscal years thereafter, the Attorney General may give preferential consideration, where feasible, to an application from an applicant in a State that is in full compliance with section 3(a) of the Walter Scott Notification Act of 2020.(2)Reduction of grant amountsBeginning in the fifth fiscal year beginning after the date of enactment of this subsection, a State that fails to comply with section 3(a) of the Walter Scott Notification Act of 2020 shall be subject to a 20-percent reduction of the funds that would otherwise be allocated for the fiscal year to the State under this part.(3)ReallocationAmounts not allocated under this part to a State for failure to comply with section 3(a) of the Walter Scott Notification Act of 2020 shall be reallocated to States that have complied with such section..(e)Independent audit and reviewNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall conduct an audit and review of the information provided under subsection (a) to determine whether each State receiving funds under section 505(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156(a)) or under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.) unless the State has ensured, to the satisfaction of the Attorney General, that the State is in substantial compliance with the requirements of this section.(f)Public availability of data(1)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall publish, and make available to the public, a report containing the data reported to the Attorney General under subsection (a).(2)Privacy protectionsNothing in this subsection shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).(g)GuidanceNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall issue guidance on best practices relating to establishing standard data collection systems that capture the information required to be reported under subsection (a), which shall include standard and consistent definitions for terms.